Name: Commission Regulation (EEC) No 3737/89 of 13 December 1989 re-establishing the levying of customs duties on yarn of staple or waste synthetic fibres not put up for retail sale, products of category 22 (order No 40.0220) and on babies'garments and clothing accessories excluding babies'gloves, mittens and mitts of categories 10 and 87, and babies'stockings, socks and sockettes, other than knitted or crocheted of category 88, products of category 68 (order No 40.0680), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 89 Official Journal of the European Communities No L 364/17 COMMISSION REGULATION (EEC) No 3737/89 of 13 December 1989 re-establishing the levying of customs duties on yarn of staple or waste synthetic fibres not put up for retail sale, products of category 22 (order No 40.0220) and on babies' garments and clothing accessories excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings* socks and sockettes, other than knitted or crocheted of category 88 , products of category 68 (order No 40.0680), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of yarn of staple or waste synthetic fibres not put up for retail sale, products of category 22 (order No 40.0220) and on babies' garments and clothing accessories excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88 , originating in India, products of category 68 (order No 40.0680), the relevant ceiling amounts to 618 and 87 tonnes respectively ; Whereas on 27 April and 22 May 1989 respectively imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 17 December 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in India : ( ! ) OJ No L 375, 31 . 12. 1988, p. 83. No L 364/ 18 Official Journal of the European Communities 14. 12. 89 Order No Category(Unit) CN code Description 40.0220 40 0680 22 (tonnes) 68 (tonnes) 5508 10 11 5508 10 19 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 9900 6111 1090 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Yarn of staple or waste synthetic, fibres not put up for retail sale Babies' garments and clothing accessories excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of category 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1989. For the Commission Christiane SCRIVENER Member of the Commission